NUMBER 13-09-00063-CR


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG

____________________________________________________________
 
MICHAEL RAY CUELLAR,	Appellant,

v.


THE STATE OF TEXAS,	Appellee.
____________________________________________________________

On appeal from the 24th District Court 

of DeWitt County, Texas.
____________________________________________________________

MEMORANDUM OPINION


Before Justices Rodriguez, Garza, and Benavides

Memorandum Opinion Per Curiam


	Appellant, Michael Ray Cuellar, was convicted of driving while intoxicated.  On June
20, 2008, appellant filed a notice of appeal by and through his attorney.  The appellant
failed to file a designation and make arrangement for preparation of the clerk's record.  On
October 1, 2009, this Court abated the appeal and ordered the trial court to determine
whether appellant desired to prosecute this appeal.
	The trial court held a hearing on October 22, 2009.  Counsel for appellant appeared,
but appellant did not appear because he was out of state.  The trial court found that
appellant did wish to prosecute the appeal and that no brief had been filed because
appellant had only recently made financial arrangements with counsel.  The trial court
granted appellant's request to file an affidavit of indigence within a week of the hearing and
recommended that an extension of the due date of the appellate record be ordered to
January 29, 2010, assuming a finding of indigence.  Upon receiving the trial court's findings
and conclusions, this Court reinstated the case.
	On December 14, 2009, counsel sent a letter to the Court indicating that he had
mailed the affidavit of indigence for signature to appellant in North Dakota on more than
one occasion and it had not been returned.  Counsel had attempted to contact appellant,
but his phone numbers had been changed or disconnected.  
	On December 18, 2009, the trial court supplemented its findings and conclusions,
stating that an indigence application had never been received and recommended that the
appeal be dismissed because appellant and counsel have effectively abandoned the
appeal.
	Based upon the recommendations of the trial court that appellant has abandoned
his appeal, we conclude that good cause exists to suspend the operation of Rule 42.2(a)
in this case.  See Tex. R. App. P. 2.   Accordingly, we dismiss the appeal.

									PER CURIAM
Do not publish.  See Tex. R. App. P. 47.2(b).  
Delivered and filed the 21st
day of January, 2010.